Citation Nr: 0624289	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.   05-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected diabetes mellitus with hypertension.  



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

G.  Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.   



FINDINGS OF FACT

1.  The service-connected diabetes mellitus is not shown to 
require more than treatment with insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  

2.  The service-connected hypertension is shown to be 
productive of a disability picture that more closely 
resembles one manifested by a history of elevated diastolic 
readings requiring the usage of continuous medication for 
control.  



CONCLUSION OF LAW

1.   The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 2002 & Supp 2005); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7913 (2005).   

2.   The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected hypertension have been 
met.  38 U.S.C.A. § 1155, 5107(b), 7104 (West 2002 & Supp 
2005); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7101 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.   The regulations implementing VCAA 
provisions have since been published.   38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).   

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed August 2004 rating decision.  However, the veteran 
selected to have a Decision Review Officer (DRO) de novo 
review.  

The March 2005 Statement of the Case (SOC) represents the 
decision of the DRO, thus the November 2004 VCAA notice was 
issued before a readjudication of the appeal.  See Mayfield, 
444 F.3d 1328.

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.   

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed August 2004 rating 
decision.  Id.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.   See 38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.   Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the present case, the RO initially granted service 
connection for diabetes mellitus in a September 2001 rating 
decision.  A 20 percent evaluation was assigned, effective in 
July 2001.  

In a February 2002 rating decision, the RO granted an earlier 
effective date of February 2001 for the diabetes mellitus.  
In the August 2004 rating decision, the RO granted service 
connection for hypertension as secondary to the diabetes.  

In a July 2001 VA medical record, the veteran reported being 
diagnosed with diabetes at age 50.  He denied having episodes 
of hypoglycemic reactions, but did admit to having very high 
blood sugar levels at times.  

The veteran reported being on a low fat, low sugar diet.  He 
denied being told to restrict any of his activities because 
of diabetes.  He denied a history of vascular, cardiac or 
neurological symptoms related to diabetes.  

The veteran was diagnosed with adult onset diabetes mellitus.  
The examiner noted the veteran was taking oral hypoglycemic 
agents to control the condition.  

From October 2003 to October 2004, the veteran was seen 
several times at a VA medical facility for diabetes 
treatment.  In the October 2004 medical record the examiner 
prescribed insulin for the treatment of the veteran's 
diabetes.  

During a January 2005 VA diabetes examination, the veteran 
reported being diagnosed with diabetes in 1995.  He denied a 
family history of diabetes.  The veteran reported multiple 
episodes of ketoacidosis-like reactions, but denied 
hypoglycemic reactions.  He reported an unstable sugar level 
and recent hospitalization for high sugar levels.

The veteran stated that he was on a sugar-free regular diet, 
but there were no restrictions of his activity.  The veteran 
reported taking several medications to control his diabetes.  
He stated that he had blurred vision at times.  

The veteran reported a history of high blood pressure, but 
denied any other cardiac symptoms.  He did have neuropathy in 
his feet and toes.  He denied loss of bladder or bowel, but 
reported a history of erectile dysfunction.  

The examination revealed a normal heart rate and rhythm.  The 
veteran had full motor strength in the upper and lower 
extremities.  Sensory to light touch was intact except for 
the toes which were numb.  Deep tendon reflexes were normal 
in the upper and lower extremities.  

The veteran was diagnosed with adult onset diabetes mellitus 
type 2 with diabetic retinopathy/nephropathy.  Additionally 
he was diagnosed with peripheral neuropathy of the toes, 
secondary to diabetes.  

From January 2004 to June 2005, the veteran was seen several 
times in a VA medical facility for diabetes treatment.  In 
the June 2005 record, the medical examiner noted several 
medications the veteran was taking to control his diabetes.  
In addition, the veteran also used insulin.

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A 20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  

A 100 percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Compensable complications of diabetes (e.g.: hypertension) 
are to be rated separately unless they are part of the 
criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.  

The Board has applied the noted criteria to the case at hand 
and observes that the veteran uses insulin, a restricted 
diet, and oral hypoglycemic agents to treat his diabetes 
mellitus.  

To warrant a 40 percent evaluation, the veteran must show his 
diabetes mellitus requires insulin, restricted diet and a 
regulation of activities.  The Board notes that the January 
2005 VA examination that stated "there are no restrictions 
of activity."  Thus, the veteran's diabetes mellitus does 
not meet the criteria for assignment of a rating higher than 
20 percent.  

Secondary service connection has been granted hypertension as 
due to his diabetes mellitus.  As noted above, compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  

Thus, the Board must address whether a separate compensable 
rating may assigned for the hypertension pursuant to 38 
C.F.R. § 4.104 including Diagnostic Code 7101.  

A 10 percent evaluation is warranted for diastolic pressure 
of predominantly 100 or more, or; systolic pressure of 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  

A 40 percent evaluation is warranted for diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
warranted for diastolic pressure predominantly 130 or more.  

When seen by VA in June 2005, the veteran's diastolic blood 
pressure was 80 and systolic blood pressure was 123.  It was 
noted that the veteran took medication for his hypertension, 
and the Board finds the service-connected disability picture 
to more nearly approximate that of hypertension with a 
history of elevated diastolic pressure requiring the use of 
continuous medication in order to maintain control.  

Accordingly, given the finding recorded in connection with 
the treatment records, the evidence tends to support the 
assignment of a separate 10 percent rating for the service-
connected hypertension.   




ORDER

An increased evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is denied.  

A separate 10 percent evaluation for the service-connected 
hypertension is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L.  WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


